Citation Nr: 1626344	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a breathing disability, claimed as sinusitis.  

2.  Entitlement to service connection for sleep apnea, to include as related to a breathing disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served on active duty from December 1988 to October 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

The Veteran initially requested a Videoconference hearing on the April 2010 Substantive Appeal.  In July 2014, the Veteran submitted a written statement withdrawing that hearing request.  38 U.S.C.A. § 20.704(d) (West 2014).

The Veteran contends that he developed a breathing disability, claimed as sinusitis, during service.  During the pendency of the appeal, examiners have diagnosed the Veteran as having allergic rhinitis and persistent maxillary sinus disease.  As the Veteran is seeking service connection for any disability resulting in breathing difficulty, the Board finds that the claim should be classified as one of service connection for a breathing disability, claimed as sinusitis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for gastroesophageal reflux disease (GERD), depression, and erectile dysfunction, all claimed as secondary to service-connected hypertension; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record in an April 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In a February 2015 VA medical examination report, a VA examiner opined that the Veteran's claimed sinusitis disability was not related to service because the evidence did not indicate the current presence of a chronic sinusitis disability.  In making that determination, the examiner did not discuss VA treatment records indicating extensive treatment for a diagnosed breathing disability, specifically allergic rhinitis, during the pendency of the appeal.  Moreover, in a March 2015 VA treatment record, a VA physician diagnosed persistent maxillary sinus disease after viewing X-rays taken on the date of the February 2015 examination.  A remand is necessary to schedule an additional VA medical examination to determine the etiology of a claimed breathing disability.  

In a February 2015 VA medical examination report, the same examiner opined that the Veteran's currently diagnosed sleep apnea was not related to service because the evidence did not indicate any relationship between the disability and service.  In so doing, the examiner did not discuss the August 2008 lay statements by the Veteran's fellow service members, indicating that the Veteran both snored and experienced difficulty breathing while sleeping during service.  A remand is necessary to schedule an additional VA medical examination to determine the etiology of the claimed sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for breathing and sleep apnea disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.

2.  Schedule the Veteran for a VA examination with a medical doctor, other than the doctor who provided the February 2015 VA medical examination, to determine the etiology of the claimed breathing disability, originally claimed as sinusitis and also diagnosed as rhinitis.  The examiner must review the record and must note that review in the report.  In reviewing the record, the examiner must specifically note in the report having reviewed the service medical records, including the Veteran's June 1994 Report of Medical History; the July 1997 Radiology Report; the VA treatment records, to include the records regarding treatment for allergic rhinitis and persistent maxillary sinus disease; the February 2011 private physician's opinion; the April 2014 VA examination report; and the lay statements of record when rendering an opinion.  Regarding the February 2011 private physician's opinion, the examiner must note reasons for agreeing or disagreeing with that opinion.   The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to whether a currently diagnosed breathing disability, to include rhinitis or a sinus disability or persistent maxillary sinus disease, is at least as likely as not (50 percent or greater probability) related to service or any incident of service, to include dust storms and fume exposure while serving during Desert Storm.

3.  Schedule the Veteran for a VA examination with a medical doctor, other than the doctor who provided the February 2015 VA medical examinations, to determine the etiology of the diagnosed sleep apnea.  The examiner must review the record and must note that review in the report.  In reviewing the record, the examiner must specifically note in the report having reviewed the service medical records, including the Veteran's June 1994 Report of Medical History; the July 1997 Radiology Report; the VA treatment records, to include the records regarding treatment for allergic rhinitis and persistent maxillary sinus disease; the February 2011 private physician's opinion; the April 2014 VA examination report; and the lay statements of record, to include those reporting that the Veteran snored and experienced difficulty breathing while sleeping during service, when rendering an opinion.  Regarding the February 2011 private physician's opinion, the examiner must note reasons for agreeing or disagreeing with that opinion.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that a sleep apnea disability is related to service or any incident of service, to include dust storms and fume exposure while serving during Desert Storm?

(b)  Is it at least as likely as not (50 percent or greater probability) that a sleep apnea disability was caused by a breathing disability, such as sinusitis, rhinitis, or persistent maxillary sinus disease?

(c)  Is it at least as likely as not (50 percent or greater probability) that a sleep apnea disability was permanently aggravated beyond its natural progression by a breathing disability, such as sinusitis, rhinitis, or persistent maxillary sinus disease?

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

